984 F.2d 1255
299 U.S.App.D.C. 417, 2 A.D. Cases 528
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Stephen APPELL, Appellant,v.ATTORNEY GENERAL, Appellee.
No. 91-5168.
United States Court of Appeals, District of Columbia Circuit.
Feb. 1, 1993.Rehearing and Rehearing En BancDenied March 17, 1993.

Before WALD, RUTH BADER GINSBURG and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by counsel.   On plaintiff-appellant's motion, the case was submitted without oral argument.   After full review of the issues presented, the court is satisfied that appropriate disposition of the appeal does not warrant an opinion.   See D.C.Cir.Rule 14(c).


2
The district court correctly ruled that the Rehabilitation Act of 1973, 29 U.S.C. § 794, provides a claim for relief only for persons "with handicaps."   Nor is the classification at stake an irrational one when measured by the Constitution's equal protection constraint.   Cf. DeVargas v. Mason & Hanger-Silas Mason Co., 844 F.2d 714, 725 (10th Cir.1988) (handicapped are not "suspect class for equal protection analysis").   Furthermore, plaintiff-appellant's protracted but amorphous attack on the DOJ's alleged "quota hiring" as unconstitutional, unauthorized by statute, violative of Government personnel practices, and ultra vires is not moored to any focused, comprehensible claim for relief plaintiff-appellant is qualified to pursue.   It is, therefore,


3
ORDERED and ADJUDGED that the district court's Order, filed May 10, 1991, be affirmed, substantially for the reasons indicated in that Order.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).